DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 11/11/2020 has been fully considered. Claims 1-24 are pending.

The Examiner is presenting a new non-final rejection due to a double patenting rejection not being made in the previous non-final rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,494,767. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the patent discloses a web comprising: a water-soluble fibrous structure comprising a plurality of inter-entangled filaments and void areas between each filament of the plurality of inter-entangled filaments wherein the plurality of inter-entangled filaments comprise: a filament forming material; and an active agent releasable from the plurality of inter-entangled filaments when exposed to conditions of intended use; and a graphic printed directly on at least a portion of the plurality of inter-entangled filaments and/or void areas of the fibrous structure, wherein the fibrous structure includes a first surface and a second surface opposite the first surface, wherein the graphic is formed from an ink at least a portion of which non-uniformly penetrates the inter-entangled filaments and/or void areas on the first surface to a depth of 100 microns or less.
The web reads on the claimed product. The active agent releasable from the plurality of inter-entangled filaments when exposed to conditions of intended use reads on the claimed one or more discrete, water-soluble active agent-containing particles present within the product and releasable from the product when exposed to conditions of intended use.
	Claim 1 of the patent reads on claim 1 of the present application.
Claim 2 of the patent reads on claim 2 of the present application.
Claim 3 of the patent reads on claim 3 of the present application.
Claim 4 of the patent reads on claim 4 of the present application.

Claim 6 of the patent reads on claim 6 of the present application.
Claim 7 of the patent reads on claim 7 of the present application.
Claim 8 of the patent reads on claim 8 of the present application.
Claim 9 of the patent reads on claim 9 of the present application.
Claim 10 of the patent reads on claim 10 of the present application.
Claim 11 of the patent reads on claim 11 of the present application.
Claim 12 of the patent reads on claim 12 of the present application.
Claim 13 of the patent reads on claim 13 of the present application.
Claim 14 of the patent reads on claim 14 of the present application.
Claim 15 of the patent reads on claim 15 of the present application.
Claim 16 of the patent reads on claim 16 of the present application.
Claim 17 of the patent reads on claim 17 of the present application.
Claim 18 of the patent reads on claim 18 of the present application.
Claim 19 of the patent reads on claim 19 of the present application.
Claim 1 of the patent reads on claims 20-24 of the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SATHAVARAM I REDDY/Examiner, Art Unit 1785